Citation Nr: 0031575	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for the residuals of 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the appellant has a current disability due 
to impaired hearing in the right ear. 

2.  There is no competent medical evidence of record 
establishing that the appellant has a current disability 
manifested by residuals of radiation exposure.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  Residuals of radiation exposure were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

A review of the record discloses that the appellant's service 
medical records were requested and received by the RO in 
1953, and such records appear to be intact.

Several years later, in 1955, the appellant filed a formal 
application for VA benefits.  Nothing regarding a hearing 
loss disability or radiation exposure was listed on that 
application.

The next communication from the appellant referable to a 
claim for VA benefits was a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in March 
1999.  The nature of the sickness, disease, or injuries for 
which the claim was made was listed as radiation exposure and 
right ear hearing loss.  However, in the context of this 
claim, the appellant did not specify any disability 
manifested by radiation exposure; nor did he identify or 
report any in-service or post-service treatment for his 
claimed conditions.  He left blank all portions of the 
application pertaining to treatment while in service and by a 
private physician or at a private hospital before, during, or 
since service.  In fact, there was nothing appearing in the 
March 1999 application that would have put the RO on notice 
of any outstanding records relevant to the appellant's 
claims.

Further, the record discloses that the RO mailed a letter to 
the appellant in April 1999 to his latest address of record 
and specifically requested, among other things, that he 
provide medical evidence which shows the current diagnosis of 
a disease resulting from radiation exposure, and asked that 
he provide the names and addresses of physicians/medical 
facilities that rendered treatment to him for that condition.  
A correspondence copy of this letter was mailed to the 
appellant's representative, the Disabled American Veterans 
(DAV).  The April 1999 letter was not returned by the United 
States Postal Service as undeliverable.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).  However, the 
appellant provided only limited information to the RO's 
initial inquiry, and did not identify any particular health 
care provider or reference any specific aliment.

Moreover, in the April 1999 rating decision, the RO noted 
that the appellant did not identify any sources of 
information or evidence regarding his claimed right ear 
hearing loss, citing both the 1955 and 1999 applications; and 
proceeded to inform the appellant that medical evidence 
showing that he currently has a right ear hearing loss, which 
was incurred or aggravated during service, was needed to 
support that claim.  Again, the RO informed the appellant of 
his need to specify the nature of his actual disability 
resulting from radiation exposure, explaining that radiation 
exposure alone was not a disability.  A Statement of the Case 
was mailed to the appellant in June 1999, which again 
provided notice to the appellant of the evidence needed to 
substantiate his claims.  The RO mailed both a copy of the 
rating decision and the Statement of the Case to the 
appellant latest address of record, with correspondence 
copies also mailed to the appellant's representative.  
Neither document was returned as undeliverable by the U.S. 
Postal Service.  See Mindenhall v. Brown, supra.  To date, 
the appellant has neither provided nor identified any sources 
of information or evidence relevant to either of his claims; 
and he has yet to submit any information specifying a 
radiogenic ailment.

In view of the efforts by the RO to notify the appellant and 
his representative of information and evidence necessary to 
substantiate the claims, as well as the appellant's lack of 
cooperation in providing information within his control, the 
Board determines that no further assistance to the appellant 
is required to comply with the duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.§§ 5103, 5103A, 5107); see also Haynes v. Brown, 5 
Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)). 


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2000).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).

The Board notes that service connection claims based on in- 
service exposure to radiation may be addressed under 38 
C.F.R. § 3.309(d) or 3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309, will be considered to have been incurred in 
service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  If any of the foregoing three requirements 
has not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation will not be 
granted under section 3.311.  38 C.F.R. § 3.311(b)(1)(iii) 
(2000).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2000).  In addition, the provisions of 38 C.F.R. § 
3.11(b)(5)(iv) provide that to warrant service connection, 
pancreatic cancer must become manifest five years or more 
after exposure.

In this regard, it is well to observe that the Court has 
determined, in a case involving exposure to Agent Orange, 
that mere exposure, without more, is not a compensable 
occurrence.  Winsett v. West, 11 Vet. App. 420, 425 (1998).  
Although this holding pertained to compensation due to 
exposure to Agent Orange, the Board finds that this rationale 
is equally applicable when the issue involves compensation 
due to exposure to radiation.  See Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998), citing Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997), in which the United States Court of 
Appeals for the Federal Circuit held that the requirement of 
a current disability at the time of application was a 
permissible construction of §§ 1110 and 1131.

A review of the appellant's service medical records is 
negative for any complaints or findings of right ear hearing 
loss and/or any residuals of radiation exposure.  The 
appellant's separation examination, dated in September 1953, 
shows that at that time, the appellant's hearing was tested 
only as to whispered and spoken voice and was reported to be 
normal, bilaterally.  Audiometric testing was not performed.

The appellant's service personnel records show that he served 
in the 15th Air Force, 330th Bomb Squadron, 93rd Bomb Wing at 
the Castle Air Force Base in California.  

In April 1999, the appellant submitted an article entitled 
"Peering Into the Cold War Crucible," dated in November 
1997, from The Orange County Register.  According to the 
article, from 1951 to 1958, the government conducted 100 
atmospheric tests of nuclear bombs in Orange County and in 
the adjoining Yucca Flat.  The article includes an interview 
with the appellant.  The appellant stated that in April 1953, 
he was a gunner on a B-50 bomber that dropped an 11-kiloton 
atomic bomb on a flat, 60 miles north of Las Vegas.  The 
Board notes that the appellant also submitted other articles 
regarding the above mission.  

While the Board acknowledges the possibility that the 
appellant may have been exposed to radiation in service; and 
while the appellant asserts that he has a right ear hearing 
loss at present, there is no competent medical evidence which 
establishes that he currently has any disability linked to 
either his active duty service, or to any exposure to 
radiation in service.  Indeed, the only evidence suggesting 
the existence of any current disability is his own lay 
assertions.  Notably, however, where the determinant issue 
involves a question of medical diagnosis or medical etiology, 
a lay person is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, there is 
no competent evidence in the claims file to establish that 
the appellant has a presently existing disability manifested 
by either right ear hearing loss or residuals of radiation 
exposure.  See Degmetich v. Brown, supra; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim.").  Therefore, the Board must conclude that a right 
ear hearing loss disability and residuals of radiation 
exposure were not incurred in or aggravated by service.  
Accordingly, service connection is denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for the residuals of 
radiation exposure is denied.  



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


